Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                                 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 and 06/08/2020,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujii et al.(US Patent Application Pub. No: 20180356987 A1) in view of WANG et al. (US Patent Application Pub. No: 20200234099 A1).
        As per claim 1,Tsujii  teaches an information processing apparatus [Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], comprising: 
       a first memory and a second memory [Fig.1; Abstract, paragraphs 0009;0027-0028, a first memory and a primary processor, and a second apparatus  including a second memory.].
      Tsujii discloses the first memory and the second memory but does not explicitly disclose a control unit configured to control writing of weight data to be used for convolution operation processing in a neural network to the first memory and the second memory, and to control readout of the weight data to be used for the convolution operation processing from the first memory and the second memory; and 
       a processing unit configured to perform the convolution operation processing by using the weight data read out from at least one of the first memory and the second memory, wherein the control unit is further configured to switch an operation between a first operation in which the processing unit reads out first weight data from the first memory and performs the convolution operation processing using the first weight data while the processing unit writes second weight data to the second memory in parallel, and a second operation in which the processing unit reads out the first weight data from both the first memory and the second memory and performs the convolution operation processing using the first weight data.  
     WANG discloses a control unit [Fig.1A, The neural processor 100], configured to control writing of weight data to be used for convolution operation processing in a neural network to the first memory and the second memory […,the activations buffer is configured to include: a first queue connected to the first multiplier, and a second queue connected to the second multiplier,…], and to control readout of the weight data to be used for the convolution operation processing from the first memory and the second memory [paragraph 0267,  The neural processor 100 may be configured to efficiently determine, or calculate, a convolution and/or a tensor product of an input feature map (IFM) (or a tensor of “activations”) with a multi-dimensional array (or tensor) of weights to form an output feature map (OFM).] ; and 
       a processing unit [the processing circuit], configured to perform the convolution operation processing by using the weight data read out from at least one of the first memory and the second memory [paragraphs 0015;0024, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights,…], wherein the control unit is further configured to switch an operation between a first operation in which the processing unit reads out first weight data from the first memory and performs the convolution operation processing using the first weight data while the processing unit writes second weight data to the second memory in parallel, and a second operation in which the processing unit reads out the first weight data from both the first memory and the second memory and performs the convolution operation processing using the first weight data [paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include WANG's a processor comprises a register that holds a first group of weight values and second group of weight values into Tsujii’s information processing system for the benefit of reduce a memory used for storing a weights and reducing a bus bandwidth used for transmitting a weights to multiplier units, and increase in Input Feature Map (IFM) delivery fabric bandwidth (WANG,[0333]) to obtain the invention as specified in claim 1.

        As per claim 2, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein, the processing unit is further configured to sequentially use the first weight data, the second weight data, and third weight data, and in the first operation, the first weight data is written to the first memory, and the readout of the first weight data from the first memory and the writing of the second weight data to the second memory are performed in parallel in a period from the completion of the writing of the first weight data to the first memory until the writing of the third weight data [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].

       As per claim 3, Tsujii and WANG teach all the limitations of claim 2 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein, in the second operation, the first weight data is written in the first memory and the second memory, and the first weight data is read out from the first memory and the second memory in a period from the completion of the writing of the first weight data until the writing of the second weight data [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].

       As per claim 4, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the control unit is further configured to obtain information indicating a size of the weight data and select, based on the information indicating the size, the first operation or the second operation [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].  

        As per claim 5, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the control unit is further configured to select the first operation or the second operation, based on control information which is prepared in advance and designates a method of writing the weight data or a method of reading out the weight data [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].  

       As per claim 6, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the control unit is further configured to select the first operation in a case in which the second weight data can be stored in the second memory in a state in which the first weight data is stored in the first memory, and otherwise select the second operation [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…]. 

        As per claim 7, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the processing using the neural network includes a plurality of process subsets to be sequentially processed, the first weight data is weight data to be used in the convolution operation processing of a first process subset, and the second weight data is weight data to be used in the convolution operation processing of a second process subset [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].  

         As per claim 8, Tsujii and WANG teach all the limitations of claim 7 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein a process subset of the plurality of process subsets is at least a part of the convolution operation processing of a layer of the neural network [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].  

       As per claim 9, Tsujii and WANG teach all the limitations of claim 8 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein another process subset of the plurality of process subsets includes at least a part of the convolution operation processing of two or more layers of the neural network [WANG, paragraph 0481,   The various mappings of neural network layer operations onto available hardware require support from the IFM delivery fabric 104, the OFM delivery fabric 106 and the reduction fabric 111. FIG. 4AA depicts a physical layout sketch of a neural processor having 16 hardware tiles 102 and 16 SRAM bank sets 109. In one embodiment, SRAM bank sets 109 memory may be placed in a distributed fashion in which each SRAM bank set 109 is adjacent (local) to exactly one tile 102 forming a tile-and-SRAM-bank-set unit 401.].  

       As per claim 10, Tsujii and WANG teach all the limitations of claim 7 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein a process subset of the plurality of process subsets is convolution operation processing of all of areas of a layer of the neural network [WANG, paragraph 0481,   The various mappings of neural network layer operations onto available hardware require support from the IFM delivery fabric 104, the OFM delivery fabric 106 and the reduction fabric 111. FIG. 4AA depicts a physical layout sketch of a neural processor having 16 hardware tiles 102 and 16 SRAM bank sets 109. In one embodiment, SRAM bank sets 109 memory may be placed in a distributed fashion in which each SRAM bank set 109 is adjacent (local) to exactly one tile 102 forming a tile-and-SRAM-bank-set unit 401.]. 

        As per claim 11, Tsujii and WANG teach all the limitations of claim 10 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein another process subset of the plurality of process subsets is convolution operation processing of a first area of two or more layers of the neural network and subsequent convolution operation processing of a second area of two or more layers of the neural network [WANG, paragraph 0481, The various mappings of neural network layer operations onto available hardware require support from the IFM delivery fabric 104, the OFM delivery fabric 106 and the reduction fabric 111. FIG. 4AA depicts a physical layout sketch of a neural processor having 16 hardware tiles 102 and 16 SRAM bank sets 109. In one embodiment, SRAM bank sets 109 memory may be placed in a distributed fashion in which each SRAM bank set 109 is adjacent (local) to exactly one tile 102 forming a tile-and-SRAM-bank-set unit 401.].   

        As per claim 12, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii further teaches, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the first memory and the second memory are memory areas of different memory devices [Tsujii,Fig.1; Abstract, paragraphs 0009;0027-0028, a first memory and a primary processor, and a second apparatus  including a second memory.].  

       As per claim 13, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii further teaches, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the first memory and the second memory are different memory areas, of a single memory device, which can be accessed simultaneously [Tsujii,Fig.1; Abstract, paragraphs 0009;0027-0028, a first memory and a primary processor, and a second apparatus  including a second memory.].  

       As per claim 14, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii further teaches, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], further comprising a memory controller configured to instruct the writing of the weight data and the readout of the weight data to the first memory and the second memory in accordance with the control by the control unit [Tsujii,Fig.1; Abstract, paragraphs 0009;0027-0028, a first memory and a primary processor, and a second apparatus  including a second memory.]. 

      As per claim 15, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], further comprising: an obtaining unit configured to obtain recognition target data [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…]; and 
      a recognition unit configured to output, based on feature information obtained by inputting the data to the neural network, information indicating a recognized pattern [WANG, paragraph 0481, The various mappings of neural network layer operations onto available hardware require support from the IFM delivery fabric 104, the OFM delivery fabric 106 and the reduction fabric 111. FIG. 4AA depicts a physical layout sketch of a neural processor having 16 hardware tiles 102 and 16 SRAM bank sets 109. In one embodiment, SRAM bank sets 109 memory may be placed in a distributed fashion in which each SRAM bank set 109 is adjacent (local) to exactly one tile 102 forming a tile-and-SRAM-bank-set unit 401.].  

        As per claim 16, Tsujii and WANG teach all the limitations of claim 15 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the recognition target data is image data, and the recognition unit is further configured to output information indicating a recognized object [WANG, paragraph 0481, The various mappings of neural network layer operations onto available hardware require support from the IFM delivery fabric 104, the OFM delivery fabric 106 and the reduction fabric 111. FIG. 4AA depicts a physical layout sketch of a neural processor having 16 hardware tiles 102 and 16 SRAM bank sets 109. In one embodiment, SRAM bank sets 109 memory may be placed in a distributed fashion in which each SRAM bank set 109 is adjacent (local) to exactly one tile 102 forming a tile-and-SRAM-bank-set unit 401.].  

        As per claim 17, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the weight data correspond to a two-dimensional kernel [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].  

        As per claim 18, Tsujii and WANG teach all the limitations of claim 1 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the processing unit is further configured to cumulatively add a plurality of results obtained from respective convolution operation processing [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].  

        As per claim 19, Tsujii and WANG teach all the limitations of claim 18 above, where Tsujii and WANG  further teach, an information processing apparatus [Tsujii ,Fig.1, The information processing system including a data processing apparatus 110 and an information processing apparatus 120], wherein the processing unit is further configured to perform nonlinear conversion processing on a result of the cumulative addition [WANG, paragraphs 0015;0024,…, there is provided a method for calculating with a means for processing, the means for processing including: a first tile, a second tile, a memory, and a bus, the bus being connected to: the memory, the first tile, and the second tile, the first tile including: a first weight register, a second weight register, an activations buffer, a first multiplier, and a second multiplier, the method including performing a convolution of an array of activations with a kernel of weights, the performing of the convolution including, in order: forming a tensor product of the kernel with a first subarray of the array of activations;…].

        As per claim 20, claim 20 is  rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 20 is the method claim for the apparatus of claim 1.

                          Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
      Hwang et al. (US Patent No: 11,005,274 B1) teaches a sensing apparatus includes a sensor configured to sense a physical quantity of a battery, a memory configured to store one or both of physical quantity data corresponding to the sensed physical quantity and status information of the battery, a first interface configured to transmit one or both of the physical quantity data and the status information to a master processor and a second interface configured to provide an interface between a slave processor and the memory. 

        KIM et al. (US Patent Application Pub. No: 20180189643 A1) teaches a method includes receiving input feature maps, generating output feature maps corresponding to the respective input feature maps through convolution operations for performing parallel processing with a kernel unit, and outputting the output feature maps to an external memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181